Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered March 19, 1991, convicting defendant, after a jury trial, of robbery in the first degree and robbery in the second degree, and sentencing him, as a second felony offender, to two concurrent terms of 6lá to 13 years and 6 to 12 years, respectively, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution (People v Contes, 60 NY2d 620), we find it was legally sufficient to establish defendant’s guilt beyond a reasonable doubt. Nor was the verdict against the weight of the credible evidence (People v Bleakley, 69 NY2d 490). There was evidence that defendant placed a revolver at the victim’s neck, snatched her gold chains, and punched her in the chest (Penal Law §§ 160.15, 160.10). Whether the victim’s testimony was credible in light of her failure to mention defendant’s name to police immediately after the incident, although she knew him, was for the jury to determine (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985). Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.